Citation Nr: 1645113	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970, to include service in the Republic of Vietnam. 

This matter came to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2016, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In June 2016, the Veteran submitted a medical opinion and specifically did not waive initial consideration of that evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2015).  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of such evidence without initial review by the agency of original jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of residual scarring from a heart transplant has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The weight of evidence shows that the Veteran had ischemic heart disease and that the ischemic heart disease caused ischemic dilated cardiomyopathy that led to a need for a heart transplant.


CONCLUSION OF LAW

Ischemic heart disease was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease is deemed associated with herbicide exposure under VA law.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.  In addition, ischemic heart disease must have become manifest to a degree of 10 percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).

Thirty percent is the minimum rating for cardiac transplantation.  38 C.F.R. § 4.104, Diagnostic Code 7019 (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran served in the Republic of Vietnam.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his service in the Republic of Vietnam.  Therefore, Davidson element (2), in-service injury, is established on a presumptive basis.

The Veteran underwent a heart transplant in December 2003.  Though the Veteran underwent the heart transplant before filing his claim, a heart transplant is a current disability.   See 38 C.F.R. § 4.104, Diagnostic Code 7019 (2015).  Accordingly, Davidson element (1), current disability, is met.

The primary matters are whether the Veteran had ischemic heart disease prior to the heart transplant and whether the ischemic heart disease is related to the heart transplant.  There is conflicting medical evidence on these matters.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

On the one hand, various treatment records before and after the heart transplant in December 2003 for the most part show a diagnosis of nonischemic or idiopathic cardiomyopathy.  On the other hand, the December 2003 pathology report of the excised heart shows patchy dense midmycardial and subepicardial fibrosis and marked atherosclerosis of the right coronary artery with up to 90 percent stenosis.  The December 2003 discharge summary for the hospitalization for the heart transplant indicates that the Veteran had ischemic cardiomyopathy.

In a November 2010 addendum to an October 2010 VA examination report, the VA examiner stated that the heart transplant was performed in relation to ischemia.  In a March 2011 addendum, the VA examiner stated that the native arteries had coronary artery disease.

In an August 2011 VA medical opinion, a doctor noted that the December 2003 discharge summary noted ischemic cardiomyopathy but that this determination was more likely than not a typo.  The doctor noted that the pathology report showed some atherosclerosis of the right coronary artery but that the majority of the heart damage was extensive cardiac fibrosis.  The doctor added that there was no evidence of myocardial infarcts.  The doctor indicated that the diagnostic tests performed prior to the transplant did not reveal ischemia and that the Veteran only reported symptoms consistent with ischemic cardiomyopathy at his recent VA examination.  The doctor stated that the medical records, to include the heart pathology report, did not show any evidence of significant ischemia.  The doctor concluded that it was less likely than not that the minimal coronary artery disease accounted for the significant reduction in his cardiac function.  The doctor determined that based on the majority of treatment records that the Veteran had nonischemic cardiomyopathy rather than ischemic cardiomyopathy and concluded that the heart transplant was due to cardiac fibrosis and nonischemic cardiomyopathy.

In a November 2011 statement, the former medical director of the adult heart transplant program indicated that based on the pathologic examination of the Veteran's explanted heart, he had significant coronary artery disease.  The medical director noted that while the Veteran's left coronary treat was not submitted for pathologic evaluation, the intact right coronary artery demonstrated a 90 percent stenosis.  The medical director concluded that based on that finding, it is reasonable to surmise that the other coronary arteries were also diseased.  The medical director added that this degree of coronary artery disease would have caused a dilated ischemic cardiomyopathy phenotype.

In a June 2016 statement, the current medical director of the adult heart transplant program indicated that although pre-transplant medical records indicate that the Veteran had idiopathic cardiomyopathy, the pathologic examination of his explanted heart showed significant coronary artery disease.  The medical director opined that it is as likely as that this degree of disease caused an ischemic dilated cardiomyopathy that led to his need for a heart transplant.

As for the presence of ischemia prior to the transplant, the doctor who prepared the August 2011 VA medical opinion noted the evidence of ischemia.  That doctor, however, did not think the ischemia was significant.  That doctor considered the ischemia to be minimal coronary artery disease.  Based on the pathology report showing  marked atherosclerosis of the right coronary artery with up to 90 percent stenosis, the  weight of evidence shows that the Veteran had ischemic heart disease.  

Turning to whether the ischemic heart disease led to the current disability of a heart transplant, two medical directors concluded that the Veteran had ischemic dilated cardiomyopathy and one of the medical directors opined that the ischemic dilated cardiomyopathy led to the need for a heart transplant.  These opinions were based the specific finding in the pathology report showing a 90 percent stenosis in the right coronary artery.  The doctor who prepared the August 2011 VA medical opinion concluded that the heart transplant was not related to the ischemia because the ischemia was not significant and because the coronary artery disease was minimal.  That doctor noted that some atherosclerosis was found in the right coronary artery, but that doctor did not specifically explain why a 90 percent stenosis was not significant evidence of coronary artery disease.  Instead, that doctor relied on other evidence for his conclusion.  The Board, however, gives great weight to the pathology report as to the severity of the ischemic heart disease.  Therefore, the weight of evidence shows that the ischemic heart disease caused ischemic dilated cardiomyopathy that led to a need for a heart transplant.  Accordingly, Davidson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for ischemic heart disease.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


